1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    DWIGHT BANKS,                             Case No.: 18cv584-LAB (BLM)
12                               Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    RIGOBERTO'S TACO SHOP,
      INC., et al.,
15
                               Defendant.
16
17
18         The joint motion to dismiss (Docket no. 19) is GRANTED. Pursuant to Fed.
19   R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The parties shall
20   each bear their own costs and attorney’s fees.
21
22         IT IS SO ORDERED.
23   Dated: January 16, 2019
24
25                                            Hon. Larry Alan Burns
                                              United States District Judge
26
27
28

                                               1
                                                                             18cv584-LAB (BLM)
